DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11, and 14 are rejected under 35 U.S.C. 102 as being anticipated by Hendrickson (US 3,306,852).
Hendrickson discloses acyl derivatives of arene polyamines and their use as detergents in lubricating oil compositions (col. 1, ll. 10-12), which prevent partial oxidation of the lubricating oil (meeting applicants’ antioxidant), where at least one of the primary amino groups is bonded to form an imide with a dicarboxylic acid capable of forming a cyclic anhydride (col. 1, ll. 36-50), where the carboxylic acid is specifically listed to include succinic anhydride and phthalic anhydride (col. 3, ll. 28-34), and where the arene amines include semidines having the following formula, and specifically listed to include 3-amino-5-(3’-phenylamino)aniline (col. 2, ll .46-64):

    PNG
    media_image1.png
    146
    356
    media_image1.png
    Greyscale

		Hendrickson discloses preferred compounds to include the following:

    PNG
    media_image2.png
    217
    364
    media_image2.png
    Greyscale
.
Therefore, Hendrickson clearly discloses a bisimide compound prepared from reacting succinic anhydride with diaminodiphenylamine, which is the same as 3-amino-5-(3’-phenylamino)aniline, specifically the claimed compounds (10) and (14). 
Hendrickson teaches the lubricating oils to include alkylene polymers and alkylene oxide polymers (col. 5, ll. 19-25), teaching the engine oil as comprising 0.1-10 wt% of the alkenyl succinimides (col. 5, ll. 43-54), which falls within the claimed range of 0.05-30 wt% (when only the polymer and antioxidant are present).
Hendrickson anticipates instant claims 1-6, 11 and 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson, as applied above to claims 1-6, 11 and 14, and further in view of Latos (US 3,208,939) and/or Sakamoto (US 8,883,888).
Hendrickson anticipates instant claims 1-6, 11 and 14, as described above and applied herein as such, as Hendrickson discloses bisimides prepared from reacting succinic anhydride and diaminodiphenylamine, which are suitable for preventing oxidation in lubricating oils, such as alkylene polymers and alkylene oxide polymers.
	Latos teaches additives for the stabilization of organic substances, particularly for the stabilization of lubricating oils, but also teaching that the additives are suitable for stabilizing polyolefins and rubbers (col. 1, ll. 12-17), where the additives are prepared from reacting an acid or anhydride and an amine, including diaminodiphenylamine (col. 2, ll. 56-57 and col. 3, ll. 66-69).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the bisimides of Hendrickson to prevent degradation in other compositions, such as rubber and polyolefin resins, as Latos teaches similar additives having multiple uses, in addition to preventing degradation in lubricating oil compositions.
	Sakamoto also teaches similar compounds which are suitable as aging inhibitors in rubber compositions, particularly acrylic rubber (col. 60, ll. 39-52).
	Hendrickson in view of Latos is prima facie obvious over instant claims 12 and 13.

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While it may be obvious to combine two antioxidants to inhibit degradation of a polymer composition, applicants have shown unexpected improvements in heat aging resistance when using a combination of the claimed diarylamine-based compound and the claimed condensed heterocyclic compound.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766